Poch, J. This matter coming on to be heard upon the motion of Respondent for summary judgment, due notice having been given, and the court being fully advised in the premises, finds: 1. That this claim was filed for grant assistance from the Individual and Family Grant Program; 2. That the Claimant has previously received $850.00 from the Individual and Family Grant Program; 3. That under section 408 of the Disaster Relief Act of 1974 (42 U.S.C. 5178), pursuant to which Individual and Family Grants are made, no individual or family may receive more than $5,000.00 for any one disaster; 4. That no genuine issue of fact exists as to the amount of the award to which Claimant is entitled; It is therefore ordered that the sum of $4,150.00 (four thousand one hundred fifty dollars and no/100) be and is hereby awarded to Claimant Mabel Doll in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause.